                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        Civil Action No. 1:17-cv-01037-LCB-LPA

FARM LABOR ORGANIZING                             )
COMMITTEE, et al.                                 )
                                                  )
                     Plaintiffs,                  )      ORAL ARGUMENT
                                                  )      REQUESTED
       v.                                         )
                                                  )
JOSHUA STEIN, et al.                              )
                                                  )
                     Defendant.                   )
                                                  )

   PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANT’S MOTION FOR
                       SUMMARY JUDGMENT

                   INTRODUCTION AND NATURE OF THIS MATTER

       Defendant asks this Court to dispose of Plaintiffs Farm Labor Organizing

Committee (FLOC) and FLOC member Valentin Alvarado Hernández’s lawsuit

challenging Section 20.5 of the 2017 Farm Act (“Section 20.5 or “the Act”). Section 20.5

uniquely burdens farmworkers by stripping them of civil rights available to every other

private sector worker in North Carolina; specifically, the rights to enter into voluntary dues

checkoffs and settlement terms with willing employers. Rather than “reinforce” the state’s

“right to work” policy, DE 107 at 2, Section 20.5 contravenes it by undermining the rights

of farmworkers to freely choose whether to organize a union. As shown in Plaintiffs’

Motion for Summary Judgment (DE 108–109) and herein, Plaintiffs are entitled to

judgment as a matter of law on their claims that Section 20.5 violates the First Amendment




                                                  1



     Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 1 of 36
and the Equal Protection Clause. At minimum, genuine issues of material fact preclude

summary judgment for Defendant on Plaintiffs’ claims.

                                   STATEMENT OF FACTS

       Plaintiffs incorporate by reference the statement of relevant facts set forth in support

of their motion for summary judgment, DE 109 at 2-14, and present herein only those

supplemental facts necessary to respond fully to Defendant’s arguments.

       I.     Farmworkers Face Poverty and Severe Labor Exploitation

       Farmworkers, including H-2A “guest” workers, experience high rates of poverty

and are vulnerable to severe labor exploitation, including human trafficking. DE 108-2 ¶

28; DE 108-12 at 28-38; DE 34-14 at 31–33; Ex. 341 at 37-38. Ex. 35 at 521, 523; Ex. 36

at 5, 19-24. H-2A workers protesting illegal working conditions have frequently been

fired, deported, and blacklisted. DE 108-12 at 37-38, 54-55; Ex. 36 at 23-24, 37.

       Farmworkers’ working conditions are highly dangerous; among other things, they

face pesticide exposure, inadequate access to drinking water and restrooms, and

substandard housing. DE 108-2 ¶¶ 25-27; DE 108-3 ¶ 8; DE 108-26 at 82:3 – 83:3. North

Carolina had a higher rate of occupational fatalities in agriculture than in any other

industry in 2018. Ex. 37.




1
 Plaintiffs rely on Exhibits 1 through 33 submitted in support of their summary judgment
motion. See DE 108-1 – 108-33. New exhibits filed with this opposition are numbered
consecutively with previous exhibits.
                                                  2



     Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 2 of 36
      II.    FLOC’s Elective Dues Checkoffs Do Not Burden Farmers.

      When the 2017 Farm Act was debated and enacted, FLOC had only two CBAs in

North Carolina. DE 108-3 ¶¶ 11, 34. One of the CBAs lapsed, and currently FLOC’s sole

CBA is with the North Carolina Grower’s Association (NCGA). Id. ¶ 11. FLOC CBAs,

like all farmworker CBAs, are contracts negotiated and entered into voluntarily. DE 108-1

¶¶ 13-14, 21; DE 108-3 ¶ 12. Even where a farmer has agreed to a CBA, no employee can

be required to join FLOC or to pay dues. DE 108-1 ¶¶ 15-16, 21. Likewise, any individual

farmer may refuse to enter into a CBA with FLOC, or to decline to renew an existing CBA.

DE 108-1 ¶¶ 13-14, 21; DE 108-3 ¶¶ 12, 16.

      FLOC CBAs include a dues checkoff provision. DE 108-3 ¶ 15. State law permits

an employee to authorize her employer to make payroll deductions for her own

“convenience,” including for union dues. See N.C. Gen. Stat. § 95-25.8(a)(2); 13 NCAC §

12.0305(b). Farmers subject to a CBA typically calculate members’ dues using payroll

software and send a monthly check to FLOC for the total dues paid by members. DE 108-

11 at 119:2-14; DE 108-13 at 5-6; DE 108-22 at 39:4-10. Farmers covered by the NCGA

CBA who prefer not to administer dues deductions can leave the NCGA or use a farm labor

contractor to administer payroll. DE 108-3 ¶ 16; see also DE 108-22 at 90:17-25; Ex. 39 at

107:19 – 108:25; Ex. 38 ¶ 2 & Ex. A.

      Regardless of CBA coverage, farmers routinely make other payroll deductions,

including for such items as employee loans or meals. 20 C.F.R. § 655.173(a); DE 108-3 ¶

48; DE 108-22 at 33:5-23; Ex. 39 at 29:12 – 39:11. Farmers also routinely undertake the

                                               3



     Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 3 of 36
administrative burdens of commodity checkoffs, which require them to contribute a certain

percentage of their crop proceeds to support marketing and research. See Ex. 39 at 83:23 –

87:7; DE 108-22 at 63:3 – 70:7.

       Neither Defendant nor amicus North Carolina Farm Bureau (NCFB) has provided

information showing how many farmers are unable to calculate their employees’ FLOC

dues through modern payroll software. DE 108-22 at 39:11-19; 54:22 – 55:25. Plaintiffs

contest Defendant’s representation that “many farmers personally” calculate FLOC dues

“often by hand.” DE 107 at 11; compare DE 108-22 at 39:4-10; Ex. 39 at 91:10 –92:3; Ex.

40 at 5. Defendant bases these sweeping statements on handwritten or partially handwritten

documents from only four farms, DE 107-23, and the testimony of a single farmer who has

never entered into a CBA or dues checkoff agreement nor discussed dues deductions with

other farmers. See DE 107-15 at 23:5-12; 44:3-5. Only four or five unnamed growers have

complained about dues deductions to NCFB, a key proponent and drafter of Section 20.5.

DE 108-22 at 41:23–42: 22. NCFB has received only two reports of employee confusion

about dues deductions. DE 108-22 at 52:3-14.

       III.   FLOC-Involved Litigation

       In order to improve conditions for farmworkers, FLOC and its members sometimes

engage in litigation, including litigation to vindicate their rights to minimum wages under

the Fair Labor Standards Act (FLSA) and the North Carolina Wage and Hour Act

(NCWHA). DE 108-1 ¶¶ 24-27; DE 108-3 ¶¶ 17-21, 34-35. Only once has FLOC’s

litigation led to entry into a CBA as a settlement term, and that CBA has since expired

without renewal. DE 108-3 ¶ 34; DE 108-8 at 109:18-23. Any settlement of FLSA claims,

                                                4



     Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 4 of 36
and any settlement of NCWHA claims brought under Fed. R. Civ. P. 23, must be approved

by a court as fair and reasonable. Shelton v. Pargo, Inc., 582 F.2d 1298, 1303 (4th Cir.

1978); Owino v. IBM Corp., No. 1:12-CV-1041, 2013 WL 2947146, at *1 (M.D.N.C. June

14, 2013). Courts have repeatedly approved FLOC members’ settlements with farmers as

fair and reasonable. See, e.g., Exs. 41–48.

       IV.    Farmworkers Who Want to Join FLOC Have No Realistic Alternative
              to Dues Checkoffs.

       Section 20.5’s blanket prohibition on dues checkoffs is extremely burdensome for

North Carolina farmworkers and their sole union, FLOC. DE 109 at 7, 12-13. Plaintiffs

present overwhelming evidence that FLOC members depend on dues checkoffs to timely

and safely pay their dues, and that FLOC depends on weekly dues checkoffs to sustain its

operations. Id.; see also DE 108-4 ¶¶ 14-17; DE 108-15 ¶¶ 12-17; DE 108-16 ¶¶ 11-15.

       Defendant points to the website of Piñeros y Campesinos Unidos del Noroeste

(PCUN), a farmworker union in Oregon, for the proposition that North Carolina

farmworkers could pay their weekly dues in person or by credit card. DE 107 at 10. Unlike

FLOC members, only a small minority of PCUN members work under a CBA — and those

that do pay their union dues via checkoffs. DE 107-20 at 4; Ex. 49 ¶¶ 6-8. PCUN’s

farmworker members, like FLOC’s, lack ready access to credit cards and banking and do

not actually use PCUN’s online payment portal to pay dues. Id. 97% of PCUN members

are “associate members” who are not subject to a PCUN CBA. DE 107-20 at 4; Ex. 49 ¶

10. PCUN’s “associate” members pay dues in person on a quarterly or annual basis, but




                                               5



     Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 5 of 36
unlike the overwhelming majority of FLOC members, they are year-round residents with

access to transportation. DE 107-20 at 4; Ex. 49 ¶¶ 8-13.

         V.    North Carolina Farmers Receive Extensive Taxpayer Support and Are
               Politically Powerful.

         North Carolina farmers, working through NCFB, enjoy extensive political access

that enables them to effectively draft and promote legislation advancing their preferred

policies. See DE 109 at 8–11; see also DE 108-8 at 14:25 – 20:17; 24:9 – 33:3; 129:21 –

132:1.

         Despite the economic pressures facing some farmers, the U.S. Department of

Agriculture projects an increase in net farm income in 2020. Ex. 50. Moreover, farmers’

political might has generated billions of dollars in taxpayer-funded federal and state

benefits to protect them from market extremes, including specialized relief programs to

mitigate the impact of natural disasters and COVID-19. See id. at 6-7; Ex. 51; Ex. 52. North

Carolina ranked 18th in the nation in the total amount of commodity subsidies received

from the federal government between 1995 and 2019: more than $4.4 billion. Ex. 53 at 1,

3. This included more than $741 million in direct payments to farmers. Ex. 54 at 2. For

example, the principals of Jackson Farming Company (including Section 20.5 proponent

Senator Brent Jackson) received more than $1 million in subsidies during that time period.

See Ex. 55. Sycamore Farms, Inc., operated by Defendant’s witness Alton Roberson,

received more than $2.5 million. Ex. 56.




                                                6



     Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 6 of 36
       VI.    Section 20.5 Perpetuates a Long History of Racially Discriminatory
              Labor Laws.

       Section 20.5’s attack on North Carolina farmworkers and their sole union is the

latest in a long history of legislative efforts to suppress the rights of minority workers in

the state. DE 108-28 ¶ 11. The exclusion of farmworkers from basic labor protections,

including the FLSA and the National Labor Relations Act, was “at the behest of southern

lawmakers who were determined to maintain the subsistence wages of black labor.” Id. at

¶ 20; see also Juan F. Perea, The Echoes of Slavery: Recognizing the Racist Origins of the

Agricultural & Domestic Worker Exclusion from the National Labor Relations Act, 72

Ohio St. L.J. 95 (2011); Marc Linder, Farm Workers & the Fair Labor Standards Act:

Racial Discrimination in the New Deal, 65 Tex. L. Rev. 1335 (1987).

       In North Carolina, anti-union legislation is historically rooted in racial hierarchy. In

the 1940s, as African Americans sought to build political and economic power through

unionization, legislators enacted laws intended to diminish the power of their unions. DE

108-28 ¶¶ 20, 39-40, 59-61, 79-87. Race also played a key part in the legislature’s passage

of minimum wage and unemployment insurance bills that excluded industries dominated

by African American workers, including agriculture. Id. ¶¶ 68, 72, 74-76.

       Section 20.5, like numerous recent anti-immigrant laws passed by the legislature,

was enacted during a period in which North Carolina’s Latinx and immigrant populations

rose dramatically. DE 108-1 ¶¶ 33-43; Ex. 57; Ex. 58 at 1, 3.




                                                  7



     Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 7 of 36
                                 QUESTIONS PRESENTED

          Whether genuine issues of material fact preclude summary judgment on Plaintiffs’

claims that Section 20.5 violates:

          1. The First Amendment?

          2. The Equal Protection Clause and 42 U.S.C. § 1981 because race, national origin,
             and/or alienage discrimination were motivating factors in its enactment?

          3. The Equal Protection Clause because it fails heightened and standard rational
             basis review?

          4. The Bill of Attainder Clause?


                                         ARGUMENT2

    I.        Defendant Cannot Show that the Act Does Not Violate the First
              Amendment.

          Defendant has failed to demonstrate as a matter of law that Section 20.5 satisfies the

First Amendment. Section 20.5 violates the First Amendment by (1) singling out an

expressive association, FLOC, for onerous burdens not imposed on any other entity; and

(2) restricting the First Amendment right of FLOC and its members to participate in

litigation.




2
  In a footnote, Defendant incorporates his earlier Eleventh Amendment and standing
defenses, DE 107 at 15 n.19, but provides no reason why this Court should reconsider its
earlier rejection of these defenses. See DE 56 at 12-44; DE 62. Should the Court reconsider,
Plaintiffs respectfully incorporate their prior responses to these defenses. See DE 47, 50.
                                                    8



         Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 8 of 36
   A. The Act Unconstitutionally Targets FLOC for Burdensome and Unjustifiable
      Regulation.

       Defendant argues that Section 20.5 does not implicate the First Amendment because

it is a law of general applicability that regulates conduct and contracts, not protected speech

and association. DE 107 at 15. But Defendant employs the wrong framework for analysis.

Section 20.5 effectively applies to exactly one organization: FLOC, the state’s only

farmworker union. DE 108-1 ¶ 18. As a labor union, FLOC is “an archetype of an

expressive association.” Kidwell v. Transp. Commc’ns Int’l Union, 946 F.2d 283, 301 (4th

Cir. 1991); see also State Emp. Bargaining Agent Coal. v. Rowland, 718 F.3d 126, 132 (2d

Cir. 2013) (“[I]t cannot ‘be questioned that the First Amendment’s protection of speech

and associational rights extends to labor union activities.’” (citation omitted)).

       Because Plaintiffs claim that the Act unjustifiably targets one expressive association

for burdensome regulations not imposed on any other group, the proper framework for

analysis comes from Minneapolis Star & Tribune Co. v. Minn. Comm’r of Revenue, 460

U.S. 575 (1983). There, the Supreme Court struck down a state tax imposed on the sale of

large quantities of newsprint and ink because it selectively targeted large newspapers

without adequate justification. Id. at 583. The Court held that “differential treatment” of

the press (another archetypal form of expressive association) “unless justified by some

special characteristic of the press, suggests that the goal of the regulation is not unrelated

to suppression of expression, and such a goal is presumptively unconstitutional.” Id. at 583,

585. The Court added that the presumption of unconstitutionality was especially strong

because the law “target[ed] a small group of newspapers,” rather than the press generally.


                                                  9



     Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 9 of 36
Id. at 591. Accord, e.g., Leathers v. Medlock, 499 U.S. 439, 447 (1991); Time Warner

Cable, Inc. v. Hudson, 667 F.3d 630, 640 (5th Cir. 2012).

       Section 20.5 imposes onerous — indeed, insurmountable — burdens on a single

expressive association and its members by restricting their ability to benefit from payroll

deduction and settlement agreements available to every other entity under North Carolina

state law. See Facts, supra pp. 3, 5-6; DE 109 at 5-7, 12-13. The selective application of

these burdens gives rise to a strong presumption of unconstitutionality. See Minneapolis

Star, 460 U.S. at 583, 591.

       None of the cases cited by Defendant concern a Minneapolis Star claim, or a statute

that imposed selective burdens on a single labor union. Instead, Defendant relies on cases

upholding government employers’ authority to refuse to facilitate employee payroll

deductions. These cases turned on the well-established principle that “the government . . .

is not required to assist others in funding the expression of particular ideas, including

political ones.” Ysursa v. Pocatello Education Association, 555 U.S. 353, 358 (2009)

(emphasis added) (citing Regan v. Taxation With Representation of Wash., 461 U.S. 540,

549 (1983)); South Carolina Education Association v. Campbell, 883 F.2d 1251, 1257 (4th

Cir. 1989) (“[T]he First Amendment does not impose an affirmative obligation on the state

to assist the program of the association by providing payroll deduction services.”).

       Section 20.5 does not involve government assistance to unions. Instead, it imposes

sweeping restrictions that bar private agricultural employers from voluntarily

administering dues deductions authorized by their employees, and from entering into

settlement agreements that contemplate a CBA with a farmworker union. See N.C. Gen.

                                                10



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 10 of 36
Stat. § 95-79(b). In this case, the government uniquely burdens FLOC by preventing

private parties from negotiating contracts that benefit it.

       Defendant also relies on inapposite cases upholding laws of general applicability.

See Lincoln Fed. Labor Union v. Northwestern Iron & Metal Co., 335 U.S. 525, 531 (1949)

(upholding state “right-to-work” laws prohibiting employers from entering into contracts

authorizing discrimination against employees based on union membership); Michigan

State AFL-CIO v. Schuette, 847 F.3d 800, 802-03, 805 (6th Cir. 2017) (upholding a state

law prohibiting employers from administering political action committee payroll

deductions for most third parties, including unions). These laws did not expressly

discriminate against unions, nor did they target a single union or a single category of unions

for special disfavor. As a result, the laws did not raise the selective targeting concerns

addressed in Minneapolis Star.

       The question here is not whether the State has the power to regulate contracts

generally, but whether it has the authority to impose onerous regulations on a single

expressive association without compelling justification. “The power to enact an

evenhanded ban does not include the power to enact uneven-handed restrictions.” United

Food & Commercial Workers Local 99 v. Bennett, 934 F. Supp. 2d 1167, 1186 (D. Ariz.

2013) (striking down a law requiring unions, but not other entities, to estimate how much

of their members’ payroll deductions would be spent on political speech) (citing R.A.V. v.

City of St. Paul, 505 U.S. 377, 384 (1992)).

       Defendant argues in the alternative that the Act is content and viewpoint neutral.

DE 107 at 21. To the contrary, the Act targets a subset of messages for disfavor, by

                                                 11



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 11 of 36
selectively depriving a single expressive association of elective payroll deductions that are

available to every other entity — and that are affirmatively protected under state law for

other unions, as well as clubs and charities. See N.C. Gen. Stat. § 95-25.8(a)(2); 13 NCAC

§ 12.0305(b). The Act also “singles out” FLOC “to be subject to harsh penalties,” including

practically insurmountable obstacles to fundraising. United Food, 934 F. Supp. 2d at 1186.

These penalties amount to a limitation on speech and association “by particular speakers

to which other speakers are not subject, thereby imposing costs on a particular view”— in

this case, the distinct view of FLOC and its farmworker members. Id.

       The Act’s disparate treatment of private payroll deduction and settlement

agreements for farmworker unions is presumptively unconstitutional “unless the State

asserts a counterbalancing interest of compelling importance that it cannot achieve without

differential [treatment].” Minneapolis Star, 460 U.S. at 585; see also NAACP v. Alabama

ex rel. Patterson, 357 U.S. 449, 460–61 (1958) (“[S]tate action which may have the effect

of curtailing the freedom to associate is subject to the closest scrutiny.”). Defendant’s

burden of a compelling justification is especially heavy because the Act effectively targets

a single labor union, FLOC, for restrictions. See Minneapolis Star, 460 U.S. at 591-93.

       Defendant has failed to demonstrate as a matter of law that he can carry that burden.

He asserts interests in reducing agricultural employers’ administrative and “relational”

costs, and strengthening right-to-work laws by preventing “coercive” settlements. DE 107

at 22-23. Defendant fails to identify any authority recognizing that these are compelling

government interests. Cf. City of Charlotte v. Int’l Ass’n of Firefighters, 426 U.S. 283,

286–87 (1976) (city’s interest in reducing its own expenses satisfied “a relatively relaxed

                                                12



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 12 of 36
standard of reasonableness”). Some of these asserted interests do not clear the minimal

hurdle of legitimacy required by the Equal Protection clause. See infra pp. 24-31; DE 109

at 17-22. Defendant also fails to show that Section 20.5’s disparate treatment is necessary

to achieve these asserted interests, for the reasons stated infra pp. 24-31. See Minneapolis

Star, 460 U.S. at 591-93.

   B. Section 20.5’s Settlement Restriction Unconstitutionally Prevents FLOC and Its
      Members from Participating in Litigation.

       As detailed in Plaintiffs’ brief in support of summary judgment, DE 109 at 28-31,

Section 20.5 violates the First Amendment by outlawing settlement agreements

conditioned on union recognition or entry into a CBA, and by barring FLOC from entering

into any settlement agreement with an agricultural producer. Section 20.5 outlaws

settlement agreements conditioned on union recognition or entry into a CBA — matters of

existential importance to labor unions and two of the most important goals of union-related

litigation. DE 108-10 ¶¶ 56–59; DE 34-24 ¶¶ 31–34. Further, because the Act bars any

settlement that includes an agreement between an agricultural producer and a labor union,

it prevents FLOC from entering into any kind of settlement agreement with an agricultural

producer. See DE 109 at 31. Defendant argues in a footnote that the constitutional

avoidance canon requires this Court to construe the Act to prohibit only settlement

agreements that are “conditioned on entering into another agreement with a labor union or

organization, not prohibiting settlements entirely.” DE 107 at 19 n.20. But the plain text of

the statute prohibits “[a]ny provision” that “directly or indirectly” conditions settlement on

“entry into or refusal to enter into an agreement with a labor union or labor organization.”


                                                 13



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 13 of 36
The word “agreement” is not modified by the word “another,” and there is no indication

that such limitation was intended. The Court cannot save the Act by rewriting it. Boos v.

Barry, 485 U.S. 312, 330 (1988). Neither can the Court “assume that, in [the Act’s]

subsequent enforcement, ambiguities will be resolved in favor of adequate protection of

First Amendment rights.” NAACP v. Button, 371 U.S. 415, 438 (1963).3

       Even if Defendant’s narrowing construction were valid, Section 20.5’s prohibition

on settlement agreements that benefit farmworker unions violates the First Amendment

rights of FLOC and its members. As explained more fully in Plaintiffs’ summary judgment

brief, DE 109 at 28-31, the Supreme Court has long recognized the expressive value of

litigation to protect the rights of marginalized groups and expressive associations. See, e.g.

In re Primus, 436 U.S. 412, 431 (1978); Button, 371 U.S. at 428-31. Similarly, unions and

union members have a First Amendment right to vindicate their collective interests through

litigation. See DE 109 at 29; Capital Associated Indus. v. Cooper, 129 F. Supp. 3d 281,

289–93 (M.D.N.C. 2015) (discussing Supreme Court cases establishing union workers’

expressive and associational rights to meaningful access to the courts).




3
 Defendant also suggests that the Act’s settlement provision is neutral because it would
prohibit two agricultural producers from entering a settlement agreeing that neither would
enter into a CBA with a union. DE 107 at 22 n.22. Defendant fails to mention that such
agreements between employers would already constitute prohibited illegal anti-
competitive conduct under federal law, whereas such agreements between an employer and
a union are not illegal when made in pursuit of a goal that is the legitimate subject of a
bona-fide labor dispute. Compare Eichorn v. AT&T Corp., 248 F.3d 131, 141-44 (3rd Cir.
2001) with Webb v. Bladen, 480 F.2d 306, 308 (4th Cir. 1973). This further illustrates that
Section 20.5’s settlement provision targets farmworker unions and is not speaker and
content neutral.
                                                 14



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 14 of 36
       In this case, the Act’s settlement provision would effectively limit FLOC’s ability

to benefit from, pursue, or even defend against litigation through any means short of

obtaining a final judgment. See DE 109 at 28-31; DE 108-10 ¶¶ 61–64, 71. By preventing

FLOC from realizing the benefits of settlement, the Act significantly hinders the ability of

FLOC and its members to advance their collective interests through litigation. “[C]ollective

activity undertaken to obtain meaningful access to the courts is a fundamental right within

the protection of the First Amendment.” United Transp. Union v. State Bar of Michigan,

401 U.S. 576, 579–80, 585-86 (1971). But “that right would be a hollow promise,” id., if

states could prevent unions and their members from achieving lawful objectives through

settlement.

       Defendant argues that the settlement provision does not restrict FLOC’s ability to

participate in litigation, but merely regulates its ability to benefit from certain types of

contracts. DE 107 at 19-20. Yet, he fails to identify any authority holding that a state may

selectively restrict an expressive association’s ability to enter into or benefit from otherwise

lawful agreements as a condition of settling litigation. Such severe legal disabilities cannot

be sustained by the conclusory characterization that settlement agreements benefitting

FLOC are “coercive,” DE 107 at 23,4 especially because courts have repeatedly judged

FLOC members’ settlements with farmers to be fair and reasonable. See Facts, supra p. 5.


4
  Defendant’s evidence of “coercion” amounts to farmers finding it offensive that their
employees were asserting their statutory rights under the FLSA and NCWHA and had
proposed a CBA as a settlement term in exchange for reduced monetary compensation. See
DE 107 at 13. This does not differ from any other situation in which an employee asserts
her statutory rights against an employer and makes a settlement proposal that the employer
does not like (and is ultimately free to reject).
                                                  15



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 15 of 36
    II.      Defendant is Not Entitled to Judgment on Plaintiffs’ Claims of Race,
             National Origin and Alienage Discrimination under the Fourteenth
             Amendment and Section 1981.
          The factual record does not justify summary judgment for Defendant on Plaintiffs’

claims asserting that Section 20.5 is motivated by race, national origin, and alienage

discrimination in violation of the Equal Protection Clause and of 42 U.S.C. § 1981.5

          The Fourth Circuit has recognized that “outright admissions of impermissible racial

motivation are infrequent and plaintiffs often must rely upon other evidence.” Hunt v.

Cromartie, 526 U.S. 541, 553 (1999). The Court “must undertake a ‘sensitive inquiry into

such circumstantial and direct evidence of intent as may be available’” to ascertain the

motivations of the General Assembly in passing the Act. N.C. State Conf. of NAACP v.

McCrory, 831 F.3d 204, 220 (4th Cir. 2016) (quoting Village of Arlington Heights v. Metro.

Hous. Dev. Corp., 429 U.S. 252, 266 (1977)). Drawing all inferences in Plaintiffs’ favor,

see Charbonnages de France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979), the totality of

the relevant facts surrounding Section 20.5’s enactment show, at minimum, a genuine

factual dispute regarding the legislature’s motives.

             A. A reasonable trier of fact could conclude that race, national origin, and/or
                alienage was a motivating factor in enacting Section 20.5.
          The Court must apply strict scrutiny to its review of Section 20.5 if Plaintiffs can

demonstrate that discrimination on the basis of race, national origin, or alienage was a

“motivating factor” in its enactment. Arlington Heights, 429 U.S. at 265-66. To assess

motivation, courts weigh a non-exhaustive list of relevant factors: (1) disparate impact of


5
 Plaintiffs’ Section 1981 claims focus specifically on race, ethnicity, and alienage-based
discrimination that led to the enactment of Section 20.5. DE 31 ¶¶ 118–122.
                                                  16



     Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 16 of 36
the legislation; (2) historical background, “particularly if it reveals a series of official

actions taken for invidious purposes;” (3) the specific sequence of events leading up to the

legislation; (4) departures from the normal procedural sequence; (5) “substantive

departures . . . particularly if the factors usually considered important by the decisionmaker

strongly favor a decision contrary to the one reached”; and (6) legislative history,

“especially where there are contemporary statements by members of the decisionmaking

body, minutes of its meetings, or reports.” Id. at 266-68.

       1.     Disparate Impact
       “The impact of an official action is often probative of why the action was taken in

the first place since people usually intend the natural consequences of their actions.” Reno

v. Bossier Par. Sch. Bd., 520 U.S. 471, 487 (1997). In the name of benefiting a group that

is 90% white (North Carolina farmers), the burdens of Section 20.5 fall overwhelmingly

on the Latinx non-citizens who comprise almost all of FLOC’s membership and 95% of

the state’s farmworker population. DE 108-1 ¶¶ 2, 11; DE 108-3 ¶ 7. This overwhelming

disparate impact indicates legislative intent to undermine the contractual and litigation

rights of farmworkers based on who they are.

       2. Historical Background
       The history of labor laws, particularly in North Carolina, reflects a legacy of racially

discriminatory exclusions from worker protections and racially motivated restrictions on

union organizing. See Facts, supra p. 7. There is also a significant history of racial

discrimination within the agricultural industry, particularly in the southeast. See, e.g.

Pigford v. Glickman, 185 F.R.D. 82, 86–88, 104 (D.D.C. 1999), aff’d, 206 F.3d 1212 (D.C.


                                                 17



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 17 of 36
Cir. 2000). As courts have recognized, North Carolina’s suppression of minority voices

continues to the present day. See McCrory, 831 F.3d at 223 (“North Carolina’s history of

race discrimination and recent patterns of official discrimination” are “particularly

relevant” to the intentional discrimination inquiry); see also N.C. NAACP v. Cooper, 430

F. Supp. 3d 15, 43 (M.D.N.C. 2019).

       3. Sequence of Events

       As argued by Plaintiffs in support of their summary judgment motion (DE 109 at

6-10), Section 20.5 was passed in reaction to over a decade of organizing and litigating

efforts and successes by FLOC and its Latinx, non-citizen members—including FLOC’s

achievement of a CBA with NCGA, the largest H-2A employer in the nation, and a

public advocacy campaign aimed at exposing worker mistreatment on a farm owned by

Senator Brent Jackson.

       There is striking overlap among the legislators who advocated for Section 20.5 and

those sponsoring nearly a decade’s worth of anti-immigrant legislation in the state. DE

108-1 ¶¶ 33-43; DE 109 at 12; see N.C. NAACP, 430 F. Supp. 3d at 31–32 (where many of

the same legislators involved in enacting a prior unconstitutional law were involved in a

second, similar law, the overlap was probative of continued discriminatory intent). These

legislative activities — conducted in a General Assembly that has had at most two Latinx

members — have occurred over a period during which the state’s Latinx and immigrant

populations have grown substantially. See DE 109 at 12; Facts, supra p. 7; Ex. 59; see also

Cent. Ala. Fair Hous. Ctr. v. Magee, 835 F. Supp. 2d 1165, 1191 (M.D. Ala. 2011), vacated

as moot sub nom. Cent. Ala. Fair Hous. Ctr. v. Comm’r, Ala. Dep’t of Revenue, No. 11-

                                               18



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 18 of 36
16114-CC, 2013 WL 2372302 (11th Cir. May 17, 2013) (“[L]egislation that comes on the

heels of a substantial immigrant influx—in particular, where the legislation . . . has a

disproportionate impact on these immigrants—should be eyed carefully.”). The sequence

of events strongly suggests that the legislature acted with a discriminatory motive. See,

e.g., League of United Latin American Citizens v. Perry, 548 U.S. 399, 440 (2006);

McCrory, 831 F.3d at 225-26.

       4. Procedural Departures
       Despite its severe implications for 100,000 of the state’s most vulnerable workers,

Section 20.5 was enacted in a hasty and non-transparent fashion. See DE 109 at 9-11.

Section 20.5’s supporters deliberately introduced it in a manner that guaranteed no

opportunity for public hearing and comment; it was added to the Farm Act in a single

evening of legislative maneuvering and with less than ten minutes’ debate. Id. This type of

rushed, last-minute procedure is a hallmark of unconstitutional legislation in North

Carolina. See, e.g., McCrory, 831 F.3d at 227.

      5. Substantive Departures
      Section 20.5 marks a significant substantive departure from state law and policy

related to both union dues and settlement agreements. As noted above, state law allows

employees to authorize payroll deductions for their “convenience,” including for union

dues. See N.C. Gen. Stat. § 95-25.8(a)(2); 13 NCAC § 12.0305(b). And, as this Court has

already observed, no other class of private sector workers in North Carolina is barred from

authorizing such payroll deductions. DE 56 at 71.




                                                 19



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 19 of 36
       Additionally, Section 20.5’s sweeping restrictions on settlement agreements conflict

with longstanding public policy favoring final settlements to resolve legal disputes,

especially labor-related disputes. See N.C. Gen. Stat. § 95-32; Jenkins v. Fields, 83 S.E.2d

908, 910-911 (N.C. 1954); Ehrenhaus v. Baker, 776 S.E.2d 699, 708 (N.C. App. 2015).

No other group of workers is similarly restricted.

       6. Legislative History
       The history of Section 20.5 and its predecessor, SB 375, furnish strong evidence

that Section 20.5 was passed in order to silence FLOC’s overwhelmingly Latinx, non-

citizen membership. See DE 109 at 9-12. Representative Dixon, the farmer-legislator who

introduced the amendment, indicated that farmers and NCFB wanted Section 20.5 because

“a few of us farmers are getting a little bit tired” of persons “from out of state” trying to

organize farmworkers Id. at 10-11. He further urged that Section 20.5 would serve as “a

deterrent to outside organizations in making attempts to establish unions where folks really

don’t want or need them.” Id. These comments underscore that FLOC — despite being

based in North Carolina for over a decade, DE 108-3 ¶¶ 2, 6 — and its predominantly

Latinx membership are viewed as outsiders. This supports an inference that discriminatory

intent was a motivating factor.

          B. A reasonable fact-finder could conclude that race, national origin, and/or
             alienage of FLOC’s constituency caused the enactment of Section 20.5.
       Once impermissible discrimination is deemed a motivating factor in a law’s

passage, “the judicial deference accorded to legislators when balancing numerous

competing considerations is no longer justified.” See McCrory, 831 F.3d at 221 (internal

quotations omitted). Viewing the foregoing facts and inferences in the light most favorable
                                                20



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 20 of 36
to Plaintiffs, the Act is no longer owed the “strong presumption of validity” on which

Defendant relies. DE 107 at 24. As Plaintiffs show, DE 109 at 18-22, and infra pp. 22-31,

the justifications theorized to defend Section 20.5 are insufficient. But even if permissible

rationales existed, there is at least a genuine issue of material fact regarding whether

Section 20.5 would have been enacted but for the race, national origin, and alienage of

FLOC’s members. See McCrory, 831 F.3d at 221 (scrutinizing “the legislature’s actual

non-racial motivations to determine whether they alone can justify the legislature’s

choices”) (emphasis in original).

       Section 20.5’s history suggests that the Act would not have garnered majority

support—and likely would not have been signed into law by the governor—had it not

solely impacted FLOC’s overwhelmingly Latinx, non-citizen membership. Section 20.5’s

predecessor, SB 375, aimed to eliminate dues checkoffs for public sector unions in addition

to FLOC and did not pass.6 See DE 108-8 at 92:21 – 93:25. The politically marginalized

status of FLOC’s members—non-voting Latinx immigrants—ensured that the legislature

could gut the union’s operations without political repercussion. Indeed, the Governor met

with amicus NCFB, whose members are largely white, to discuss Section 20.5 before

signing the Act; he did not similarly meet with those who stood to lose the most from the

law—FLOC and its members. Id. at 41:18 – 44:14, 129:21 – 132:1; Ex. 38 ¶ 3. The history




6
  See Colin Campbell, Workers’ groups like SEANC would lose payroll dues deductions
under NC Senate bill, The News & Observer, April 27, 2017,
https://www.newsobserver.com/news/politics-
government/statepolitics/article147009689.html
                                                21



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 21 of 36
raises a strong inference that those who enacted Section 20.5 supported it because the law’s

burdens fell almost exclusively on non-voting Latinx immigrants.

        Defendant cannot show that Section 20.5 survives rational basis review, much less

strict scrutiny. See infra pp. 24-31. Because Plaintiffs raise genuine material fact issues

related to the role that race, national origin and/or alienage played in the enactment of

Section 20.5, the Court should deny summary judgment on Plaintiffs’ Equal Protection

and Section 1981 claims.

   III.    Section 20.5 Violates the Equal Protection Clause Because it Fails Rational
           Basis Review

        Summary judgment for Defendant on Plaintiffs’ Equal Protection claim is

inappropriate because the evidence overwhelmingly negates—and at minimum raises

material questions of fact surrounding—Defendant’s asserted rational bases for Section

20.5.

        As discussed supra pp. 8-15, Section 20.5 burdens fundamental First Amendment

rights. See also DE 109 at 22–31. Because Section 20.5’s classifications implicate these

fundamental rights, it also violates the Equal Protection Clause under a strict scrutiny

standard. See Austin v. Mich. Chamber of Commerce, 494 U.S. 652, 666 (1990),

overruled in non-relevant part by Citizens United v. Fed. Election Comm’n, 558 U.S. 310

(2010).

        In the absence of invidious discrimination, however, the Equal Protection clause

requires “a plausible policy reason for the classification, the legislative facts on which the

classification is apparently based rationally may have been considered to be true by the


                                                 22



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 22 of 36
governmental decisionmaker, and the relationship of the classification to its goal is not so

attenuated as to render the distinction arbitrary or irrational.” Nordlinger v. Hahn, 505

U.S. 1, 11 (1992) (internal citations omitted) (emphasis added).

       As urged in Plaintiffs’ brief in support of summary judgment, a heightened form of

rational basis review is appropriate here, because the people most disadvantaged by Section

20.5, Latinx non-citizen farmworkers with limited ability to influence the legislative

process, epitomize a “discrete and insular” minority. DE 109 at 16-17. The gap in political

power between the agribusiness interests who got Section 20.5 enacted and the people

disadvantaged by it could not be wider. Farmworkers are among the most vulnerable and

disenfranchised workers in the state. See Facts, supra p. 2; DE 109 at 2-5, 12. While some

farmers may be experiencing hardship,7 farmers as a group enjoy extensive government

support and political power. See Facts, supra p. 6; DE 109 at 8-12.

       Where, as here, a politically underrepresented or disenfranchised minority is the

target of a legislative classification, courts have applied heightened scrutiny. Reviewing

the Defense of Marriage Act, for example, the Supreme Court weighed the actual “design,

purpose, and effect” of the law against proffered justifications in holding that it violated

equal protection. U.S. v. Windsor, 570 U.S. 744, 764 (2013).

       Even where legislation is characterized as purely “economic,” DE 107 at 15 — a

characterization Plaintiffs dispute given the First Amendment rights implicated by Section


7
 Many issues that Defendant and amicus NCFB cite as causing farmer hardship —COVID-
19, trade conflict with China, and instances of inclement weather — occurred after the
Act’s passage and therefore cannot serve as plausible rational bases for its enactment. See
DE 107 at 8-9; DE 110 at 3-4; see Nordlinger, 505 U.S. at 11.
                                                23



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 23 of 36
20.5 — “[t]he great deference due state economic regulation does not demand judicial

blindness to the history of a challenged rule or the context of its adoption nor does it require

courts to accept nonsensical explanations for regulation.” St. Joseph Abbey v. Castille, 712

F.3d 215, 226 (5th Cir. 2013). “Economic legislation” that operates solely to protect the

interests of those who have political power and access to make the rules does not satisfy

rational basis review. See, e.g., Birchansky v. Clabaugh, 421 F. Supp. 3d 658, 681 (S.D.

Iowa 2018) (asking “whether the statute in question favors one group over another for the

sole reason the former possesses more political power than the latter”).

       Defendant asserts three rationales in support of Section 20.5:8 (1) strengthening the

state’s “right to work” (RTW) policy; (2) eliminating “administrative and relational

burdens” of unionization; and (3) “mak[ing] it easier for farmworkers to withdraw from

the union[.]” DE 107 at 27. Amicus NCFB adds a fourth reason: its long-standing

organizational “philosophy” against farmworker unions. DE 110 at 5, 21.

       1. Right to Work Policy

       Defendant posits that Section 20.5 withstands rational basis review because it was

“enacted to reinforce” the state’s RTW policy in the agricultural industry. DE 107 at 26-

27. But RTW laws protect the rights of all employees, including farmworkers, to choose

whether to join a union. See N.C. Gen. Stat. §§ 95-78, 95-81. These include the right to

engage in pro-union activities such as paying dues and pursuing legal action against



8
  In their summary judgment brief, Plaintiffs address the rationales advanced by
Representative Dixon, some of which overlap with Defendant’s. DE 109 at 10-11, 17–22.
Plaintiffs respectfully incorporate those arguments by reference.
                                                  24



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 24 of 36
employers with union assistance. See Bigelow v. Town of Chapel Hill, 227 N.C. App. 1,

13, 745 S.E.2d 316, 325 (2013) (employees asserted valid claims under N.C. Gen. Stat. §

95-81 where they alleged “they were fired for engaging in union activities, including

recruiting and using union attorneys to assist Plaintiffs in helping other employees file

grievances”).

       Defendant’s RTW rationale is doubly implausible given NCFB’s avowals that it

drafted the legislation to advance its anti-union “philosophy.” DE 110 at 5, 21; DE 109 at

20-22. As Representative Dixon’s statements make clear, the law was intended to serve the

interest of anti-union employers by silencing union speech, not to enhance individual

workers’ ability to decide for themselves whether to join a union. DE 34-18 at 3-5. This is

contrary to the stated intent of the RTW policy, rendering this justification implausible. See

N.C. Gen. Stat. § 95-78; Nordlinger, 505 U.S. at 11; St. Joseph Abbey, 712 F.3d at 226–

27.

       Regardless, Section 20.5 is not reasonably related to the goal of enhancing RTW

laws. By forbidding agricultural employers and farmworkers from entering into voluntary

dues checkoffs and settlement agreements, Section 20.5 interferes with farmworkers’

choices to join and organize a union, a result at odds with not only the RTW laws, but also

clear state policy favoring settlement of labor disputes. See N.C. Gen. Stat. § 95-32 (“It is

hereby declared as the public policy of this State that the best interests of the people of the

State are served by the prevention or prompt settlement of labor disputes [.]”).

       Unlike the RTW policy’s neutral treatment of pro-and anti-union workers, Section

20.5 uniquely disadvantages pro-union farmworkers by depriving them of the benefit of

                                                 25



      Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 25 of 36
voluntary dues checkoffs agreements.9 And Section 20.5’s language uniquely strips

farmworker unions of the ability to enter into any settlement agreement with an agricultural

producer. See supra pp. 13-14. Section 20.5 is anti-union in purpose and text, and bears no

rational relationship to advancing RTW policy.

       2. Administrative and “Relational” Burdens

       Defendant argues that dues checkoffs pose administrative burdens, especially for

farmers who calculate payroll manually. DE 107 at 11-12. Plaintiffs dispute the existence

and extent of such burdens, given that farmers routinely make similar types of deductions

from their employees’ pay, and given the availability of modern payroll software to

calculate dues deductions. See Facts, supra pp. 3-4; DE 109 at 11-12; Ex. 40 at 5. Farmers

can manage such accounting; indeed, many subject themselves to onerous mandatory

commodity dues checkoffs without complaint. Facts, supra pp. 3-4; see, e.g., N.C. Gen.

Stat. §§ 106-553 – 568, 106-781 – 797.

       Even assuming some degree of administrative and “relational” burden, this rationale

fails because the categorical exclusion of the agricultural sector from voluntary agreements

available to all other private sector workers is so attenuated and disproportionate to the



9
 Section 20.5’s interference with farmers’ and farmworkers’ rights to enter into voluntary
agreements available to all other private sector employers and workers distinguishes this
case from City of Charlotte v. Int’l Ass’n of Firefighters, 426 U.S. 283 (1976). See DE 110
at 16-17. There, the Supreme Court applied rational basis review to uphold a public
employer’s refusal to administer its firefighters’ union dues checkoffs. Id. at 286–87. The
City’s decision applied solely to its own payroll. It did not block any other employer from
agreeing to dues checkoffs. Here, Section 20.5 criminalizes dues checkoffs agreements
entered into by all farmers and farmworkers, regardless of their willingness to enter such
agreements. This arbitrary deprivation is without rational basis.
                                                 26



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 26 of 36
goal of reducing burden as to render it arbitrary and irrational. As this Court previously

observed, “the precluded activities (dues checkoffs and certain settlement provisions) arose

from voluntary agreements between farmers, farmworkers, and/or FLOC rather than any

regulatory mandate.” DE 56 at 72. “Moreover, the Farm Act does not affect payroll

deductions for anything other than the payment of union dues. The Farm Act thus does not

appear rationally related to reducing farmers’ regulatory burdens.” Id. (internal citation

omitted). Further underscoring the voluntary nature of dues checkoffs in agriculture,

growers who do not wish to be subject to such agreements can (and do) simply opt out. See

Facts, supra pp. 3-4. Courts have repeatedly invalidated restrictions that were similarly

overbroad and disproportionate to the purported legitimate ends. See, e.g., U.S. Dep’t of

Agric. v. Moreno, 413 U.S. 528, 534 (1973); Planned Parenthood of Cent. N. Carolina v.

Cansler, 804 F. Supp. 2d 482, 497 (M.D.N.C. 2011).

       Defendant and NCFB also fail to explain how Section 20.5 will address the

administrative and relational burdens purportedly posed by FLOC member lawsuits. FLOC

members would still retain the rights to sue their employers, but Section 20.5 deprives all

parties of settlement options that allow for cheaper, more expedient dispute resolution in

the future. See DE 108-3 ¶ 14 (describing grievance procedure in CBA). And there can be

no rational basis for the categorical restriction on FLOC’s ability to enter into any

settlements with a farmer, a reality Defendant effectively concedes by trying to argue that

the statutory text does not mean what it says. See DE 107 at 19 n.20.

       Defendant’s “relational” burden argument fails for two additional reasons. First,

sparing farmers from difficult conversations and verbal “conflict” with their employees is

                                                27



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 27 of 36
not a legitimate public purpose. At bottom, the “relational” interest asserted by Defendant

is some farmers’ desire to limit farmworkers’ freedom to associate, a purpose which

demands — and cannot survive — a higher level of scrutiny. Cf. Baloga v. Pittston Area

School District, 927 F.3d 742, 757 (3rd Cir. 2019) (“A generalized interest in doing

business-as-usual . . . cannot categorically outweigh an employee’s interest in associating

with a union.”); Nunez v. Davis, 169 F.3d 1222, 1229 (9th Cir. 1999) (“A public employer

cannot claim disruption of a close personal relationship to cover up animus toward an

employee's speech and a desire to silence the employee.”); Pineros Y Campesinos Unidos

del Noroeste v. Goldschmidt, 790 F. Supp. 216, 221 (D. Or. 1990) (striking down a content-

based anti-picketing statute that was enacted to prevent “disruptive third party intervention

into labor disputes between farm workers and their employers”).

       Second, state law explicitly recognizes that dues checkoffs, like employee saving

plans and charitable contributions, fall in the category of deductions “for the convenience

of the employee,” i.e., deductions of inherent value and benefit to workers who choose to

authorize them. N.C. Gen. Stat. § 95-25.8(a)(2); 13 NCAC § 12.0305(b) (emphasis added).

Defendant has not demonstrated as a matter of law that voluntary dues checkoffs cause

unique relational problems for employers, distinct from every other category of payroll

deduction deemed “for the convenience of the employee” under state law.

       3. Easier Withdrawal of Union Membership

       Defendant also contends that Section 20.5 “makes it easier for farmworkers to

withdraw from the union if they choose to do so.” DE 107 at 27. This rationale appears

nowhere in the legislative history or other background relevant to Section 20.5’s

                                                28



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 28 of 36
enactment, and thus merits little or no weight. See Windsor, 570 U.S. at 764 (emphasizing

actual “design, purpose, and effect” of the law). There is no evidence that it is more difficult

for farmworkers to withdraw from union membership than for any other private sector

worker who authorizes dues checkoffs. Farmers’ regular practice of making payroll

deductions for items such as loans and meals only compounds the irrationality of singling

out union dues for disfavored treatment. Facts, supra p. 3. Moreover, N.C. Gen. Stat. §95-

25.8(a)(2) imposes safeguards to ensure that workers’ payroll deduction authorizations are

knowing and voluntary and that workers may revoke such authorizations as needed.

       Defendant argues that workers “may lack knowledge in these technical procedures

for resigning.” DE 107 at 12. FLOC members are advised both in writing and orally

regarding how they may withdraw their dues checkoff authorization. DE 108-11 at 155:6-

160:25; Ex. 60. According to Defendant, Plaintiff Alvarado Hernández “did not know how

to withdraw from FLOC and did not recall having that process explained for him.” DE 107

at 12. But Alvarado Hernández repeatedly testified that he did not inquire about how to

withdraw because he did not want to leave the union. DE 108-5 at 90:1-6; 103:13-22;

105:24 – 106:5.

       The implication that farmworkers need special protection from union dues checkoffs

— contrary to the overwhelming evidence that paying dues would be nearly impossible for

most FLOC members without them, see Facts, supra pp. 5–6; DE 109 at 7, 12–13 —

underscores the need for heightened scrutiny in this case. The paternalistic notion that

farmworkers are less capable than other workers of making their own decisions about

whether to authorize dues checkoffs should be viewed with skepticism by this Court,

                                                  29



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 29 of 36
especially given the history of invidious legislative efforts to exclude farmworkers from

basic workplace protections enjoyed by other workers. See Facts, supra p. 7.

       4. NCFB’s Anti-Union Philosophy

       NCFB urges that Section 20.5 was enacted to suppress unionization in agriculture;

opposition to unions and dues checkoffs are among its “philosophy positions.” DE 110 at

5. As this Court has previously suggested, anti-union animus is not a rational basis for

Section 20.5. See DE 56 at 73 (“a desire to suppress farmworkers’ organizational efforts

likely does not constitute a legitimate government interest.”);10see also DE 109 at 20-22.

As discussed supra, this basis is particularly irrational because it conflicts with the state’s

RTW laws establishing each employee’s freedom to choose for themselves whether to

associate with a union.

       By imposing severe legal disabilities on FLOC and its members to advance NCFB’s

anti-union agenda, the Act raises “the inevitable inference that the disadvantage imposed

is born of animosity toward the class of persons affected,” and cannot survive rational basis

review. Romer v. Evans, 517 U.S. 620, 634 (1996); see also Moreno, 413 U.S. at 534 (“[A]


10
   Defendant quotes Sweeney v. Pence, 767 F.3d 654, 669 (7th Cir. 2014), for the
sweeping proposition that there is no fundamental right to engage in collective
bargaining. This is incorrect. See, e.g., Thomas v. Collins, 323 U.S. 516, 532 (1945);
Labov v. Lalley, 809 F.2d 220, 222–23 (3d Cir. 1987); United Fed’n of Postal Clerks v.
Blount, 325 F. Supp. 879, 883 (D.D.C.), aff'd, 404 U.S. 802 (1971); see also Fraternal
Order of Police v. Mayor & City Council of Ocean City, Md., 916 F.2d 919, 923 (4th Cir.
1990) (“the right to choose a spokesperson to advocate a group’s collective views lies
implicit in the speech and association rights guaranteed by the First Amendment”). Even
if Defendant were correct, Plaintiffs’ claims in this case are based on the right to
associate with a union and to engage in expressive litigation in coordination with a union,
which are clearly fundamental First Amendment rights. See supra pp. 8-15; Thomas, 323
U.S. at 534; Capital Associated Indus., 129 F. Supp. 3d at 289–93.
                                                 30



     Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 30 of 36
bare . . . desire to harm a politically unpopular group cannot constitute a legitimate

governmental interest.”).

      IV.      Section 20.5 is a Bill of Attainder

            There is ample basis for a reasonable fact-finder to determine that Section 20.5 is a

bill of attainder proscribed by Article I, Section 10 of the Constitution. To be a bill of

attainder, legislation must apply with specificity to a particular person or group and impose

punishment without a judicial trial. Cansler, 877 F. Supp. 2d at 322.

            Section 20.5 applies with specificity to FLOC, the only union affected by the law.

DE 108-1 ¶ 18. A statute need not identify an individual or group by name in order to be a

bill of attainder, so long as the targeted group is “easily ascertainable” from the statutory

language. See, e.g., United States v. Brown, 381 U.S. 437, 448-49 (1965). Nor must a

statute define the targeted group exclusively by reference to past conduct. See id. at 458-

59.

            The evidence also shows that Section 20.5 is punitive. A statute is punitive if it does

not reasonably further nonpunitive legislative purposes. Nixon v. Adm’r of Gen. Servs., 433

U.S. 425, 475-76 (1977). A “grave imbalance or disproportion between the burden and

the purported nonpunitive purpose suggest punitiveness, even where the statute bears

some minimal relation to nonpunitive ends.” ACORN v. United States, 618 F.3d 125,

138 (2d Cir. 2010) (internal citations omitted). As explained above, see supra pp. 24-31,

Section 20.5 is not reasonably related to the non-punitive rationales offered for it. See

Cansler, 877 F. Supp. 2d at 324. Meanwhile, its severe burdens—which impose criminal

and civil penalties, nullify contracts that are valid for every other union, and will undercut

                                                      31



      Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 31 of 36
and destabilize FLOC’s main source of revenue—are disproportionate to and attenuated

from the purported rationales. See supra pp. 24-31; N.C. Gen. Stat. § 95-79(b); N.C.

Gen. Stat. §§ 75-1, -9, -13, -14 (penalties applicable to violations of § 95-79(b)).

       Evidence of legislative intent bolsters the conclusion that Section 20.5 is punitive.

See Consol. Edison Co. v. Pataki, 292 F.3d 338, 354-55 (2d Cir. 2002) (legislative intent

can support a finding of punitiveness). Senator Jackson characterized FLOC members’

December 2015 efforts to negotiate a CBA as part of a settlement of their wage claims as

“Blackmail.” DE 108-18. In 2016, he began to pursue a legislative means of punishing

FLOC for its advocacy. DE 108-8 at 74:14-78:25; DE 108-20. As part of that effort, Senator

Jackson’s attorney explicitly analyzed how the language that became the settlement portion

of Section 20.5 would affect the Senator’s ongoing legal disputes with FLOC members.

See id.; DE 108-18. Punitive intent is also demonstrated by Representative Dixon’s

statements about “predatory folks . . . getting people to be dissatisfied,” unsubstantiated

allegations of “harassment” by FLOC, and similar comments ratified by Senator Jackson,

which show an intent to punish FLOC and its members for their past organizing activity.

See DE 109 at 10-11; DE 108-25 (characterizing Section 20.5 as “a deterrent to outside

organizations in making attempts to establish unions”). The clear nexus between Senator

Jackson’s legal disputes with FLOC members and the passage of Section 20.5 raises a

strong inference of punitive intent and precludes summary judgment on Plaintiffs’ bill of

attainder claim.




                                                32



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 32 of 36
                                    CONCLUSION

      For the reasons stated herein and in Plaintiffs’ brief in support of their motion for

summary judgment, DE 109, Plaintiffs respectfully request that this Court deny

Defendant’s Motion for Summary Judgment.



Respectfully submitted this 14th day of September, 2020,

 /s/ Kristi Graunke
 Kristi Graunke
 North Carolina Bar No. 51216
 kgraunke@acluofnc.org
 Jaclyn Maffetore
 North Carolina Bar No. 50849
 jmaffetore@acluofnc.org
 ACLU of North Carolina Legal Foundation
 P. O. Box 28004
 Raleigh, NC 27611-8004
 Tel: 919-834-3466

 Julia Solórzano
 Georgia Bar No. 928725
 julia.solorzano@splcenter.org
 Southern Poverty Law Center
 P.O. Box 1287
 Decatur, GA 30030-1287
 Tel: 404-521-6700

 Meredith B. Stewart
 Louisiana Bar No. 34109
 meredith.stewart@splcenter.org
 Southern Poverty Law Center
 201 St. Charles Ave, Ste. 2000
 New Orleans, LA 70170
 Tel.: 504-486-8982

 Carol Brooke
 North Carolina Bar No. 29126
 carol@ncjustice.org

                                               33



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 33 of 36
Clermont Ripley
North Carolina Bar No. 36761
clermont@ncjustice.org
North Carolina Justice Center
PO Box 28068
Raleigh, NC 27611
Brooke Tel: 919-856-2144
Ripley Tel.: 919-856-2154

Brian Hauss
New York Bar No. 5437751
bhauss@aclu.org
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004
Tel.: 212-549-2500

Robert J. Willis
North Carolina Bar No. 10730
rwillis@rjwillis-law.com
Law Office of Robert J. Willis, P.A.
P.O. Box 1828
Pittsboro, NC 27312
Tel: 919-821-9031




                                            34



   Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 34 of 36
  CERTIFICATE OF COMPLIANCE WITH LENGTH LIMITATIONS OF LR
                           7.3(d)


      Relying on the word count function of Microsoft Word, I hereby certify that this

brief complies with the word limitations set forth in the Court’s August 12, 2020 Order

(DE 103).


                                      /s/ Kristi L. Graunke
                                      One of the Attorneys for Plaintiffs




                                               35



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 35 of 36
                           CERTIFICATE OF SERVICE


      I certify that on September 14, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will serve counsel for Defendant.



                                                      /s/ Kristi L. Graunke
                                                      Counsel for Plaintiffs




                                              36



    Case 1:17-cv-01037-LCB-LPA Document 112 Filed 09/14/20 Page 36 of 36
